This matter originated in this court on the filing of reports by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against the above-named respondent for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1997-1998 and 1999-2000 reporting periods.
On January 20, 2000, and April 5, 2002, pursuant to Gov.Bar R. X(6)(B)(3), this court entered orders adopting the recommendations of the commission, and imposed fee sanctions upon the respondent. In the order entered April 5, 2002, this court also suspended the respondent from the practice of law.
On April 24, 2002, the commission filed a motion to vacate, requesting that the orders of January 20, 2000, and April 5, 2002, pertaining to the above-named respondent, be vacated. Upon consideration thereof,
IT IS ORDERED by the court that the motion to vacate be, and the same is hereby, granted.
IT IS FURTHER ORDERED by the court that the orders of January 20, 2000, and April 5, 2002, pertaining to respondent, are hereby vacated and this matter is dismissed.